Citation Nr: 1542773	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-07 520	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 14, 2014 and in excess of 50 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for lumbar spine degenerative disc disease, degenerative joint disease, and stenosis (hereinafter a lumbar spine disability) prior to November 12, 2014 and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) from January 2012 and February 2013 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In January 2012, the RO granted service connection for PTSD and assigned a 30 percent rating.   In February 2013, the RO continued the 30 percent rating for PTSD and continued a 10 percent rating already in effect for the lumbar spine disability.  In addition, the RO denied entitlement to a TDIU.  A rationale for the continuation of a 10 percent rating for a lumbar spine disability was provided in an April 2013 rating decision.  Following further development, in November 2014, the RO increased the evaluation for PTSD to 50 percent and the evaluation for the lumbar spine disability to 20 percent, effective the dates of the most recent VA examinations.


FINDINGS OF FACT

1.  As of the date of the January 16, 2013 VA examination, the Veteran's psychiatric disability was manifested by such symptoms as irritability, anxiety, sleep impairment, impairment of memory, difficulty concentrating, disturbance in motivation and mood and difficulty in maintaining effective relationships; more severe symptoms such as obsessional rituals that interfere with routine activity, intermittently illogical speech, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.

2.  Prior to November 12, 2014, the record reflects the Veteran's back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; muscle spasm or guarding severe enough to result in abnormal gait was not shown; ankylosis was not shown; incapacitating episodes requiring prescribed bed rest by a physician and treatment by a physician were not shown; neurological abnormalities, such as bladder and bowel impairment, were not shown.

3.  After November 12, 2014, the record reflects the Veteran's back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; ankylosis was not shown; incapacitating episodes requiring prescribed bed rest by a physician and treatment by a physician were not shown; neurological abnormalities, such as bladder and bowel impairment, were not shown.

4.  As of January 16, 2013, the Veteran met the schedular requirements for entitlement to a TDIU and the evidence suitably demonstrates that the Veteran is precluded, by reason of his service-connected disabilities, from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent (but no higher) for service-connected PTSD were met as of January 16, 2013.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Prior to November 12, 2014, the criteria for a disability rating in excess of 10 percent for a service-connected lumbar spine disability were not met; since November 12, 2014, the criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2015).

3.  The criteria for entitlement to a TDIU were met as of January 16, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran's claim of entitlement to an evaluation in excess of 30 percent for PTSD prior to November 14, 2014 arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For an increased-compensation claim that does not stem from an initial grant of benefits, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in December 2011 and January 2013 letters, the RO provided the necessary information and in a January 2014 statement of the case (SOC), the RO outlined the criteria considered for rating the disabilities on appeal pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify and that additional notice would not be of benefit to the Veteran.
The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service treatment records, Social Security Administration records, identified private treatment records and VA treatment records up to November 2014. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover,  the Veteran was afforded VA examinations that are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311(2007). 

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Entitlement to Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

a.  PTSD

The Veteran's PTSD was rated as 30 percent disabling pursuant to the provisions of 38 C.F.R. § 4.30, Diagnostic Code (DC) 9411 from October 25, 2011 to November 14, 2014.  Since November 15, 2014, the Veteran's PTSD has been rated as 50 percent disabling.

Under DC 9411, a 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411 (2015).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id. 

 A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A June 2011 VA treatment record indicated the Veteran came to VA to establish primary care; he sought treatment for his mood and for alcoholism.  It was indicated he was working fulltime at Home Depot.  The Veteran indicated he found it difficult to concentrate and that he did not socialize as much as in the past.  He denied specific thoughts of suicide or homicide, but "appeared exhausted from always feeling sad."

In a November 2011 Behavioral Health Consultation Note, it was noted the Veteran was short tempered with his family and sometimes isolated himself.  It was indicated the Veteran was intermittently tearful during the interview.

In December 2011, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed chronic PTSD, alcohol dependence and major depressive disorder (MDD), recurrent, moderate.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that the Veteran would need to achieve a sustained period of abstinence from alcohol use to validly sort portions of impairment to each diagnosed psychological disability.  It was noted the Veteran was alert, attentive and oriented.  He was cooperative and his grooming was appropriate.  He spoke at a normal rate.  It was indicated he experienced auditory hallucinations related to military experiences which made him "jumpy".  It was indicated he had passive suicidal ideation without a plan. Depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory impairment were reported.  There were no signs of psychosis or gross cognitive impairment.  The examiner concluded the Veteran's deficits appeared to be with his attention that was caused primarily by fatigue and sleep disturbance. The examiner assigned a GAF score of 55.

A VA treatment record dated in January 2012 indicated the Veteran was still working 40 hours per week in a job he had held for 3 years.  He spent 30 percent of the time at a desk and the rest helping customers.  No other psychiatric treatment appears prior to January 2013 when the Veteran underwent another VA examination.

At the January 2013 examination, it was noted that the Veteran's reported worsening of symptoms was considered entirely attributable to alcohol consumption/dependence.  The examiner assigned a GAF score of 51.  It was noted the Veteran was having employment problems and problems with his primary support group.  It was indicated the Veteran stopped working full-time at Home Depot in April 2012 due to back pain and allegedly his "temperament." He indicated he had been charged with domestic violence in July 2012 and he was put in a "holding tank" for alcohol detoxification.  He indicated being very agitated and that he drank "a lot", to include a six pack a day or more every day.  The examiner noted depressed mood, chronic sleep impairment, mild impairment of short and long term memory, disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran indicated having outbursts during which he would get very angry for no reason.  He also stated that he and his wife no longer shared a room and that his children were afraid of him.  He indicated not being able to sleep without alcohol.  It was noted that due to the Veteran's "predominant presentation of active and current heavy alcohol consumption," individual unemployability status could not be determined at that time.  

In a March 2013 VA treatment record, the Veteran indicated an increase in anxiety and that he felt like "things are closing in on him."  He indicated he could not go shopping.

The Veteran sought treatment for his acute anxiety in April 2013.  The treatment provider noted the Veteran was experiencing significant anxiety and PTSD.  He was self-medicating with alcohol.  The Veteran reported having memory issues and not wanting to be around people.  The treatment provider assigned a GAF score of 58 and recognized marked social withdraw.

In May 2013, the Veteran was hospitalized for subarchoind hemmorage.  In a June 2013 VA treatment record, the Veteran indicated he had attempted suicide by drinking and "using a small amount of cocaine."  He stated he had a shunt in his brain and could no longer drink or use any drugs.

In June 2013, the Veteran sought further counseling.  It was indicated he paced the office and could not sit still during the appointment.  He indicated short-term memory problems and anger regarding the medical care he was receiving.  He indicated he was an alcoholic and coped with everything by drinking, although he had not had a drink since his discharge from the hospital.  It was indicated the Veteran was agitated and his mood was anxious.  The treatment provider assigned a GAF score of 31.

In July 2013, it was indicated that the Veteran had not had anything to drink since his suicide attempt in May.  A GAF score of 45 was assigned.

In September 2013, the Veteran indicated he felt like drinking alcohol and was trying to keep busy.  It was noted the Veteran was well-groomed, cooperative and pleasant.  It was indicated memory and concentration problems persisted.  A GAF score of 46 was assigned.

In November 2013, the Veteran reported continuing problems with his memory.  It was indicated his alcohol dependence remained in remission

In an October 2014 VA treatment record, it was noted recent symptoms included isolating, anxiety in crowds and possible panic attacks.  The Veteran reported that he still had nightmares.  

In November 2014, the Veteran underwent another VA examination.  Occupational and social impairment with reduced reliability and productivity was noted.  The examiner stated the Veteran showed no signs of a primary thought disorder or communication problem.  It was noted he had been sober since his suicide attempt in May 2013 that resulted in a stroke that caused some problems with memory and speech.  The Veteran indicated chronic sleep difficulty and that he had daily intrusive memories about deployment experiences.   He indicated isolating and that he avoided being around people.  He reported he had no friends.  The Veteran indicated being hypervigilant.  He denied homicidal and suicidal ideation.  It was noted the Veteran's mood was depressed and that his thought processes were clear and coherent but occasionally became tangential and rambling.  His energy and motivation was noted to be low.  The examiner assigned a GAF score of 55 with depression, anxiety, anger, insomnia, nightmares, intrusive memories, amotivation and anhedonia.  She indicated reduced reliability and productivity due to such symptoms.  It was indicated the Veteran was unemployed due to mood symptoms as well as chronic medical pain and problems.

In January 2015, the Veteran's representative submitted additional evidence, to include a private medical opinion from Dr. H.H. The doctor reviewed the Veteran's VA treatment records and examinations.  In addition, she examined the Veteran and noted his attention was normal, but his concentration appeared variable.  He indicated trouble with short-term memory.  Speech and thought content were noted to be appropriate and organization of thought was goal directed.  There was report of overt hallucinations.  The Veteran's mood was anxious and nervous and his affect was noted was restricted.  Dr. H.H. assigned a GAF score of 50 and indicated her belief that the Veteran's PTSD and social impairment were "emotionally debilitating."  Dr. H.H. opined that the Veteran could not "sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his PTSD."  

The Veteran's representative contends that as of the January 2013 VA examination, the Veteran should have received a 50 percent rating.  The Board agrees.

Upon review of the evidence, the Board finds that prior to the January 2013 VA examination, a 30 percent rating for the Veteran's PTSD was proper.  The record reflected that the Veteran suffered from depressed mood, anxiety, sleep impairment and mild memory loss.  More severe symptoms, to include occupational impairment caused by difficulty in understanding complex commands, frequent panic attacks, impaired judgment or impaired thinking, were not shown.  

The January 2013 VA examination report demonstrated occupational impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran reports that he attempted suicide in May 2013, the evidence does not suggest other severe symptoms that would most closely approximate a 70 percent disability rating such as obsessional rituals, illogical speech, near-continuous panic, spatial disorientation or neglect of personal appearance and hygiene. Based on the absence of such severe symptoms, the Board finds a 70 percent disability rating is not warranted.  By the same token, a 100 percent disability rating is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.

Based on review of the claims file and the rating criteria, the Board concludes that a 50 percent rating, but no higher, for service-connected PTSD is warranted from the date of the January 2013 VA examination.

b.  Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).   With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2015).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2015).  

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. at 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. at 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In May 2012, the Veteran filed a statement seeking an increased rating for his lower back condition indicating he had shooting pains in his left leg to the small of his back.  He indicated he was "barely able to bend over."  Private treatment records from the Alaska Spine Center indicated epidural steroid injections to reduce lower back pain.  

In January 2013, the Veteran underwent a VA examination.  Flare-ups in symptomology were noted.  It was indicated the Veteran had two injections over the past year.  Forward flexion was to 70 degrees with evidence of painful motion beginning at 0 degrees.  Extension ended at 25 degrees with evidence of painful motion beginning at 0 degrees.  Right lateral flexion was to 20 degrees with evidence of painful motion beginning at 0 degrees. Left lateral flexion was to 25 degrees with evidence of painful motion beginning at 0 degrees.  Right lateral rotation was to 0 degrees with evidence of painful motion beginning at 0 degrees.  Left lateral rotation was to 10 degrees with objective evidence of painful motion beginning at 0 degrees.  The Veteran subjectively reported severe pain in "all/any positions."  He stated he was unable to do repetitive motions and repeat testing was not attempted.  However, the Veteran was able to bend from a table to reach and tie his shoes requiring flexion exceeding 100 degrees.  It was noted he could flex to reach his shoes (exceeding about 30 degrees bilaterally).  It was noted his motion in all planes and activities included pain behaviors such as wincing, but in functional movements, to include putting on pants, socks or shoes, pain was less apparent.  Functional loss in the form of less movement than normal and pain on movement was noted, although it was noted the Veteran exhibited "inconsistency with pain behaviors."  Guarding and tenderness were denied.  It was noted the Veteran did not have any neurologic abnormalities or findings related to his lumbar spine condition and that he did not have IVDS of the lumbar spine.  It was noted the Veteran made regular use of a cane.  It was noted the Veteran's lumbar spine condition affected his ability to work because he would not tolerate sitting for 10 minutes and moved around.  It was indicated stairs bothered him.

In a March 2013 VA treatment record, the Veteran indicated his back pain was getting worse and that physical therapy was not working even after two injections.  He indicated he had difficulty walking and could not sit very long.  

The Veteran underwent another VA examination in November 2014.  It was noted the Veteran was having increasing pain which increased further with minimal movement and radiated to the left leg.  Forward flexion was to 60 degrees, extension was to 10 degrees, right and left lateral flexion were to 20 degrees, right and left lateral rotation were to 30 degrees.  It was noted the Veteran experienced pain at the end point in all range of motion testing.  It was noted the Veteran was able to perform repetitive motion testing and there was no change in range of motion after repetitive testing.  Spasms of the left lower lumbar area were noted upon pressure and pain to digital pressure was noted.  It was noted the Veteran the Veteran experienced guarding of the lumbar spine that resulted in an abnormal gait.  Functional loss in the form of less movement than normal, pain on movement and disturbance of locomotion was noted.  The examiner noted an increase in pain with repetitive motion but no change in the range of motion measurements.  The examiner indicated ankylosis was not present, but moderate left lower extremity radiculopathy was identified.  IVDS was identified, but it was noted the Veteran had not had any incapacitating episodes.  Neurologic abnormalities were not identified.  

Following this examination, the RO raised the Veteran's disability rating for his spine to 20 percent and granted service connection for left lower extremity radiculopathy.  The increased rating was based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

Upon review of the evidence the Board finds that the currently assigned ratings for the Veteran's lumbar spine disability are proper.  It appears the Veteran's disability did worsen after January 2013, at which time, the Veteran's movement was limited by pain; however, he seemed to be able to perform the normal workings of the body  that included flexion and extension in excess of that shown on range of motion testing.  The limitation of motion was in the middle of the range required for a 10 percent rating and did not more closely approximate a higher rating under the Rating Schedule prior to November 12, 2014.

In order to assign a higher schedular rating from November 12, 2014, the evidence must indicate forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS that require bed rest prescribed by a physician.  The evidence does not show symptoms of that severity and there is no indication that the Veteran's back disability has materially worsened since November 2014.  As such, the Board concludes that the ratings currently assigned are appropriate and do not approximate the next higher ratings even in light of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.59.



III.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD and lumbar spine disability are so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his service-connected PTSD and lumbar spine disability are inadequate.  The higher ratings available relating to the Veteran's disabilities contemplate more serious symptoms, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that the Veteran has additional service-connected disabilities; including calcific tendonitis, left knee, s/p fracture with calcific tendonitis, right patella, left shoulder strain, left lower extremity radiculopathy, olecranon bursitis, left and chronic allergic rhinitis.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

IV.  Entitlement to a TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment, i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

 A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

Regarding the appeal for entitlement to TDIU, the Board notes that as of this decision, the Veteran met the scheduler criteria required for a TDIU as of January 16, 2013 because he had one disability rated more than 40 percent disabling and a combined disability rating greater than 70 percent.   His service-connected disabilities now consist of  (1) PTSD rated as 50 percent disabling, (2) calcific tendonitis, left knee rated as 30 percent disabling, (3) S/P fracture with calcific tendonitis, right patella rated as 30 percent disabling, (4) left shoulder strain rated as 20 percent disabling, (5) lumbar spine degenerative disc disease, degenerative joint disease, and stenosis rated as 20 percent disabling, (6) left lower extremity radiculopathy rated as 10 percent disabling, (8) olecranon bursitis, left assigned a noncompensable rating, and (9) chronic allergic rhinitis assigned a noncompensable rating.  The Veteran's combined disability rating is 90 percent.

Evidence indicates that the Veteran has not worked since 2012.  

In January 2015, a Dr. S.B. reviewed the Veteran's VA records and his VA examinations and provided a vocational opinion.  Dr. S.B. noted written counseling notices dated in 2012 documented the Veteran's difficulty maintaining a consistent level of job performance.  She cited several studies regarding the frequency of absence human resource managers and executives generally allow.  Dr. S.B. opined that due to the Veteran's service-connected disabilities, he would be expected to miss more than an appropriate number of days based on reports of his physical and mental symptoms and his prior work history.  Dr. S.B. stated that the Veteran was totally and permanently precluded from performing work at a "substantial gainful activity level" due to his service connected disabilities.  

Based on a review of the record, the Board finds that entitlement to a TDIU was demonstrated the date the evidence supported a grant of a 50 percent disability rating for PTSD, specifically January 16, 2013.  Resolving any doubt in the Veteran's favor, TDIU is granted from January 16, 2013.

ORDER

An evaluation of 50 percent for service-connected PTSD, but no higher, is granted from January 16, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent for a service-connected lumbar spine disability prior to November 12, 2014 and in excess of 20 percent thereafter is denied.

Entitlement to a TDIU is granted from January 16, 2013, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


